Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 21 June 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam the 21th. June 1782
Sir

In consequence of what Messrs. Van Staphorst had the honor of writing you yesterday, we’ve had a meeting last evening about our common business, and have now the honour to advise your Excellency in answer to your respected favor of the 13th. Instt. that agreable to your order we have apply’d to young Mr. De Neufville to have the exact Amount of his Account against the United States for Services done under your direction, which you only mention to be upwards of Two thousand Guilders. Mr. De Neufville however seem’d not to have expected that question and told us that he got no orders from your Excellency therabout. That his House had Sent the Account, consequently that the exact Amount thereof was known to your Excellency and that he therefore was waiting your orders, where he could of course receive the payment for. We do easily conceive that it cann’t be agreable to that Gentleman, that we made him Such a question, and take therefore the liberty to desire your Excellency, that you’ll be so kind as to draw a Bill on us for the Amount in favor of Messrs. De Neufville and remit the Same to them, by which means all difficulties and uneasiness can be prevented.
We do presume that the Same case, if not worse, will exist with Mr. Hodshon and beg therefore leave to propose to your Excellency, that you’ll be so obliging as to write to him, desiring to send the Account of his expences and afterwards to furnish him in the Same manner with a Draft on us.
As to the rente of your House we have not been able to get the proper Informations thereabout as yet, but shall have the honour of writing you fully thereabout with our next.
In the meantime you’ll greatly oblige us by returning the Thousand Bonds as soon as possible, and to believe us always with the utmost Consideration and respect Sir! Your most obedt. & very humble Servants

Wilhem & Jan Willink
Nichs. & Jacob van Staphorst
de la Lande & fynje


We are desired by a friend of ours to remit you the inclosed letter to his Excellency General Washington and to beg the favor of you to forward it amongst your dispatches to America, by which you’ll greatly oblige Sir! Yr. most humble Servts

N. & J. Van Staphorst
